Citation Nr: 0843140	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  02-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether a June 5, 1987 RO rating decision denying service 
connection for post-traumatic stress disorder (PTSD) contains 
clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision that 
granted service connection for PTSD effective on February 5, 
2002.  The veteran disagreed with the effective date of 
service connection, including a contention that a prior RO 
rating decision in June 1987 was clearly and unmistakably 
erroneous in previously denying his claim.  

The veteran and his wife testified before the RO's Hearing 
Officer in February 2005.  

The Board remanded the case back to the RO in June 2004 and 
March 2006 for additional development.  

The Board issued a decision in March 2007 that determined 
there was no CUE in the RO's rating decision issued on June 
5, 1987.  The Board's decision also denied an effective date 
earlier than February 5, 2002 for the grant of service 
connection for PTSD.  

The veteran thereupon appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).

In April 2008, the Court issued an Order granting a Joint 
Motion of the Parties to vacate so much of the Board's 
decision as pertains to the CUE issue and to remand the case 
back to the Board for further discussion.  

The Court dismissed the veteran's appeal regarding the issue 
of an earlier effective date for service connection for PTSD.  

The Board notes at this point that the veteran's 
representative submitted documents in December 2008 and 
requested that the file be returned to the RO, as Agency of 
Original Jurisdiction (AOJ), for review of the newly-
submitted evidence.  

A review of the file shows that "new" evidence was of 
record at the time of the rating decision on appeal.  A 
remand action for AOJ consideration is accordingly not 
required.  


FINDINGS OF FACT

1.  All notification +and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has not identified with specificity an error 
of fact or law in the June 1987 RO decision that compels a 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different.  


CONCLUSION OF LAW

The veteran has failed to raise a valid claim of CUE in the 
June 1987 decision that denied service connection for PTSD.  
38 C.F.R. § 3.105(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

VCAA is not applicable to when issue is CUE.  38 C.F.R. § 
20.1411 (c) and (d). 

Nevertheless, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The veteran was provided during the course of the appeal with 
a Supplemental Statement of the Case (SSOC) in August 2006 
showing the evidence considered and the reasons why the claim 
for CUE remained denied.  

The veteran has been afforded an opportunity to testify 
before a Hearing Officer; he was advised of his right to also 
testify before the Board but did not request to do so.  A 
medical examination is not required at this point because the 
issue on appeal is legal review of a prior RO decision; the 
veteran's current symptomatology is accordingly not relevant 
to the issue before the Board.  

The Board finds that, under the circumstances, the RO has 
satisfied its duties to notify and assist the veteran, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to the veteran.  See e.g. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

CUE is fundamentally different from any other kind of action 
in the VA adjudicatory process.  

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 (1993).  

There is a three-pronged test for CUE: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort "which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made"; (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992)(en banc).  

Each specific theory underlying an attack on a final decision 
would necessarily constitute a separate claim.  Andre v. 
West, 14 Vet. App. 7, 10 (2000).  

The Court returned the case to the Board to provide an 
adequate statement of reasons or bases in support of its 
decision that CUE did not exist in the June 1987 RO rating 
decision.  

Relevant in this regard is the RO's determination as follows: 
"Service connection for post-traumatic stress disorder is 
denied as such a condition is not currently shown by the 
evidence of record."  

The Court cited the Board's two-sentence finding, after a 
review of the claims file, that "the RO's conclusion as to 
the veteran's diagnosis was correct.  Although he had 
received mental health treatment for a psychosis, there was 
no medical evidence to support a PTSD diagnosis."  

The Court directed the Board on remand to discuss the 
evidence referenced by the RO's June 1987 rating decision and 
to address the probative value of the provisional diagnosis 
of PTSD noted in the October 1984 evaluation (as referenced 
in the 1987 rating decision).  

The Court also directed the Board to further address a 
September 1984 VA medical certificate that reported 
complaints of nervousness, stress, recurrent nightmares of 
Vietnam, a diagnosis of PTSD, and appears to indicate that 
service connection was in effect for a psychosis.  

Thus, the Court directed the Board to provide an adequate 
statement of reasons or bases for its decision that addresses 
the evidence cited by the June 1987 RO rating decision, 
including the September and October 1984 records referencing 
PTSD relative to the June 1987 finding that PTSD was not a 
condition shown by evidence of record, and whether that 
constituted CUE.  

The June 1987 rating decision does not list all evidence 
reviewed, but cites treatment records from the VA Medical 
Center (VAMC) in Altoona, Pennsylvania. 

The VAMC treatment records pertaining to the period make 
frequent use of a rubber stamp stating as follows:  

SERVICE-CONNECTED VETERAN LESS THAN 50% ELIGIBLE FOR 
TREATMENT OF SERVICE-CONNECTED DISABILITIES AND 
MEDICALLY DETERMINED ADJUNCT CONDITIONS.  SC CONDITIONS 
ARE AS FOLLOWS:

The clinical personnel then filled in service-connected 
conditions as appropriate via pen-and-ink.  These entries are 
clearly intended to be determination of eligibility for 
treatment (complaints for service-connected disabilities 
versus complaints for nonservice-connected disorders), as 
shown by the fact that in most cases the pen-and-ink entries 
are unrelated to the complaint for which treatment was being 
rendered.  

Further, such pen-and-ink entries are clearly not intended to 
be a medical determinations of service connection since 
determinations are an adjudicative, not a medical, decision.  

During the period in question the veteran had service-
connected disabilities as follows: cicatricle ectoprion of 
the left eyelid (rated as 10 percent disabling), malaria 
(rated as noncompensable), and depressed fracture of the left 
orbit (rated as noncompensable).  

However, the VAMC clinical providers made wildly inconsistent 
and often erroneous pen-and-ink entries after the rubber 
stamp.  For example, the clinicians listed "psychosis" as a 
service-connected condition on November 28, 1983 and 
September 21, 1984; they listed "depression" as no percent 
disabling on October 22, 1984 (perhaps confusing 
"depression" with "depressed fracture"); and, they 
frequently ignored the rubber stamp and listed no service-
connected conditions whatsoever.  

The Board finds in this case that the occasional entries of 
"psychosis" as a service-connected condition in the medical 
records do not establish that the veteran currently had 
service connection for a psychiatric disorder, or currently 
should have had service connection for a psychiatric 
disorder.  

The entries do not constitute competent diagnoses of either 
"psychosis" or "depression."  Most important in this case, 
the pen-and-ink entries do not show current competent 
diagnosis of PTSD and thus show no CUE in the RO's decision.  

Similarly, a Consultation Sheet on October 5, 1984 shows a 
provisional diagnosis of "s/c psychosis."  The veteran 
demonstrably did not have service connection for psychosis.  
Further, PTSD is an anxiety disorder, not a psychotic 
disorder; see Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV).  Accordingly, nothing in that 
document shows CUE in the June 1987 rating decision.

The Board turns now to the question of the Consultation Sheet 
dated on September 21, 1984 showing a provisional diagnosis 
of PTSD.  

The VA Consultation Sheet by its very nature is a request to 
a medical specialist for a diagnosis and for treatment 
recommendations.  The "provisional diagnosis" block in the 
VA Consultation Sheet is intended to provide preliminary 
guidance to the specialist being consulted; it is not 
intended to be a definitive diagnosis.  

In this case the responding consultant's report, written at 
length at the bottom of the same sheet, does not confirm the 
provisional diagnosis of PTSD.  Instead, the consultant's 
impression was that of intermittent explosive disorder, 
antisocial personality disorder and marijuana abuse.  

Accordingly, the full context of the document actually 
disproves a competent diagnosis of PTSD.  Nothing therein 
shows CUE in the RO's rating decision of June 1987.  

The Board turns now to a Medical Certificate dated on 
September 21, 1984 on which the second (back) page shows as a 
symptom "recurrent nightmares of Vietnam" and states "post 
traumatic stress syndrome."

The Medical Certificate form provides that a diagnosis shall 
be entered in Line 9; in this case there is no diagnosis 
entered on that line.  The entries on the second (back) page 
are a continuation of Lines 7 and 8 (history and physical 
examination, respectively).  It is therefore not shown that 
the single-line entry "post traumatic stress syndrome" was 
intended to be a definitive, competent current diagnosis, 
particularly as the author of the document was a physician's 
assistant.  

To the degree that the entry "post traumatic stress 
syndrome" is a clinical impression (akin to a "provisional 
diagnosis" or a "rule out" diagnosis) it does not 
establish an actual diagnosis of PTSD and so does not show 
CUE in the RO's rating decision of June 1987.  

Similarly, the Board finds that treatment notes dated on 
March 11, 1986 (showing diagnosis of "rule out PTSD") and 
on October 3, 1986 (showing diagnosis of "PTSD 
provisional") show current clinical impressions only.  

By the plain meaning of the terms "provisional" and "rule 
out" they are not intended to be definitive diagnoses of the 
veteran's current disorder.  Accordingly, they do not reflect 
CUE in the RO's rating decision of June 1987.  

The Board notes at this point that the treatment notes dated 
on March 11, 1986 and on October 3, 1986 cited hereinabove 
apparently were not before the RO at the time of the June 
1987 rating decision; those documents are date-stamped as 
received by the RO in March 1988.  

It may therefore be argued that as  pertains to these two 
documents the first "prong" of the CUE test is satisfied 
(i.e., the correct facts, as they were known at the time, 
were not before the adjudicator).  

However, even though the first "prong" of the CUE test is 
arguably satisfied in regard to the two documents, it is not 
shown that the outcome would have been manifestly changed if 
the documents had been reviewed by the RO in conjunction with 
the June 1987 rating decision.  

As discussed, neither document establishes a diagnosis of 
PTSD any more definitively than the medical documents that 
the RO did review in the original adjudication.  Therefore 
the second "prong" of CUE is not met.  

Based on this analysis, the Board finds that the June 1987 RO 
rating decision was not clearly and unmistakably erroneous 
insofar as it did not grant service connection for PTSD.  In 
fact, as noted previously, the veteran's assertions in this 
case amount to no more than disagreement with how the RO 
evaluated or weighed the facts and, as such, cannot rise to 
the level of CUE.  

The "benefit of the doubt rule" does not apply to CUE 
claims.	  38 C.F.R. § 20.1411 (a) and (b).  


ORDER

As a valid claim of clear and mistakable error in the June 
19871 rating decision has not been presented, the appeal to 
this extent is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


